       Case 8:19-cv-00302-AG-KES Document 7 Filed 03/01/19 Page 1 of 5 Page ID #:68




 1     Pritish Vora
 2 27758 Santa Marg. Pkwy,#530
                                                                                               N

 3 Mission Viejo, CA 92691                                                 .i~k 7
                                                                           :         ~}* _     ~
                                                                                               ~.
 4     949-292-8359                                                                 ~-         ~
 5 Plaintiff in Pro Per
                                                                                               ~,.
 6                                                                           ;: ~-, ..
                                                                              eE   «-          c,
 7                                                                            j          ~~;   O
                                                                              i
 8
 9 1                        UNITED STATES DISTRICT COURT

10 '                       CENTRAL DISTRICT OF CALIFORNIA

11
12 Pritish Vora,                                    Case No.: 8:19-cv-00302 AG(KESx)
                Plaintiff,                          NOTICE OF PROOF OF SERVICE
13
14           vs.                                    AS TO DEFENDANT
                                                    TRANSUNION
15 EQUIFAX INFORMATION
16 SERVICES, LLC et al.,
17                    Defendant(s).

18            COMES NOW Plaintiff, Pritish Vora ("Plaintiff'), by way of Pro Se, hereby

19     files with the HONORABLE COURT the duly executed PROOF OF SERVICE as
                                    ("TRANSL7NION").
20 to defendant TRANS iJNION, LLC
21        1.    The following documents were served to defendant TRANSUNION

22     in the above-captioned matter: Civil Cover Sheet, Summons, Complaint;

23     Certification and Notice of Interested Parties, Notice to Parties of Court-directed

24     ADR Program, Notice of Assignment to Magistrate Judge, and COURT ORDER
                                               documents").
25 for status conference ("the case initiating
26        2.     Plaintiff also attaches herewith the ORIGINAL summons and

27     ORIGINAL return of service of process server and copy of invoice, confirming

28     delivery of the case initiating documents as to defendant TRANSUNION.

                                             Page 1 of 2

                         NOTICE OF PROOF OF SERVICE AS TO DEFENDANT TRANSUNTON
     Case 8:19-cv-00302-AG-KES Document 7 Filed 03/01/19 Page 2 of 5 Page ID #:69




 1         3.    Based on the foregoing, and pursuant to F.R.C.P. 4, 5 and L.R. 5-
2    3.1.2, Plaintiff facilitates PROOF OF SERVICE as to defendant TRANSUNION.
3
 4
5    Respectfully submitted on this day of     I✓1u~ I, zd~~
 6
 7
                                                   ~~
8
 9                                           by Pritish Vora, Plaintiff, Pro Se
10                                           27758 Santa Marg. Pkwy,#530
11                                           Mission Viejo, CA 92691
12                                           949-292-8359
13                                           pvora2112(a~gmail.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          Page 2 of 2

                     NOTICE OF PROOF OF SERVICE AS TO DEFENDANT TRANSUNTON
     Case 8:19-cv-00302-AG-KES Document 7 Filed 03/01/19 Page 3 of 5 Page ID #:70


AO 440 (Rev. 06/12) Summons in a Civ11 Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     Central District of California


                          Pritish Vora



                           Plaintiffs)
                                v.                                        Civil Action No.
                                                                                             Se4CV19-00302 AG (KESx)
    EQUIFAX INFORMATION SERVICES, LLC;
   EXPERIAN INFORMATION SOLUTIONS, INC.;
             TRANS UNION, LLC

                          Defendants)


                                                SUMMONS IN A CIVIL ACTION

T0: (Defendant's name and address)
                                       TRANS UNION, LLC
                                       c/o registered agent
                                       The Prentice-Hall Corporation System, Inc.
                                       2710 Gateway Oaks Drive Suite 150N
                                       Sacramento, CA 95833


         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or(3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                                      P~ ~, ~~,s~ ~~~
                                                                                      U
                                                       ,fin;ss~~, ~~~~, ~ 92~4 r

       ]f you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:            02/14/2019
        Case 8:19-cv-00302-AG-KES Document 7 Filed 03/01/19 Page 4 of 5 Page ID #:71
                                                    RETURN OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                               District of California

 Case Number: SACV 19-00302 AG
(KESX)CENTRAL DISTRICT

Plaintiff:
Pritish Vora
vs.
Defendant:
EQUIFAX INFORMATION SERVICES, LLC ET AL.


For:
Pritish Vora
27758 Santa Marg. Pkwy,# 530
Mission Viejo, CA 92691

Received by Serves R Us on the 22nd day of February, 2019 at 7:01 pm to be served on TRANS UNION, LLC, 2710
Gateway Oaks Drive, Suite 150N,Sacramento, CA 95833.

I, James Thomas, do hereby affirm that on the 25th day of February, 2019 at 11:20 am,I:

served a REGISTERED AGENT by delivering a true copy of the CIVIL COVER SHEET,SUMMONSCOMPLAINT,
NOTICE OF ASSIGNMENT TO MAGISTRATE JUDGE, NOTICE TO PARTIES OF COURT-DIRECTED ADR
PROGRAM,COURT ORDER FOR STATUS CONFERENCE, CERTIFICATION AND NOTICE OF INTERESTED
PARTIES with the date and hour of service endorsed thereon by me, to: Becky DeGeorge c/o The Prentice-Hall
Corporation System,lnc. as Registered Agent at the address of: 2710 Gateway Oaks Drive, Suite 150N,
Sacramento, CA 95833 on behalf of TRANS UNION, LLC, and informed said person of the contents therein, in
compliance with state statutes.


Service Fee Items:
 Additional Defendant Serve       $62.50
 Tota I                           $62.50

 certify that I am over the age of 18, have no interest in the above action, and am a Registered Process Server, in good
standing, in the judicial circuit in which the process was served.




                                                                                                        ~..
                                                                                               James Thomas
                                                                                               201541     /

                                                                                              Serves R Us
                                                                                              915 L Street # C123
                                                                                              Sacramento,CA 95814
                                                                                              (916)691-4109

                                                                                               Our Job Serial Number: SRU-2019000378


                                     Copyright m 1992-2019 Database Services, Inc. ~~ Process Servers Toolbox V7.2n
   Case 8:19-cv-00302-AG-KES Document 7 Filed 03/01/19 Page 5 of 5 Page ID #:72

                                                             INVOICE                                              Invoice #SRU-2019000378
                  •      r
                                                                                                                                 2/25/2019
                  ~~
                                                                                                                     Send Payments To:
   CA Filing Services in Sacramento
                                                                                                                     Serves R Us
                                                                                                                     915 L Street # C123
   ~~                                                                                                                Sacramento, CA 95814
                                                                                                                     Phone:(916) 691-4109
   `~'      R   ist~c~t1 Pro s servers                                                                               Fax:(916)405-3808
                                                                                                                     Servesrus.Com

Pritish Vora
27758 Santa Marg. Pkwy,# 530
Mission Viejo, CA 92691


Case Number: SACV 19-00302 AG (KESX) CENTRAL DISTRICT

Plaintiff:
Pritish Vora

Defendant:
EQUIFAX INFORMATION SERVICES, LLC ET AL.


Received: 2/22/2019 Served: 2/25/2019 11:20 am CORPORATE -REGISTERED AGENT
To be served on: TRANS UNION, LLC

                                                      ITEMIZED LISTING

Line Item                                                                                                     Quantity    Price     Amount
Additional Defendant Serve                                                                                       1.00     62.50       62.50

TOTAL CHARGED:                                                                                                                       $62.50


                                                    Pre Payment                                                                       62.50

BALANCE DUE:                                                                                                                          $0.00

                                             Thank you for your business!




                `PAYMENT WILL SHOW AS AUTHORIZE.NET OR PAYPAL ON YOUR STATEMENT."
                '




                                                                                                                                  Page 1 / 1
                               Copyright D 1992-2019 Database Services, Inc. -Process Servers Toolbox V7.2n
